Proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Executive Director of the Nassau County Commission on Human Rights, dated May 13, 1980, which, after a hearing, terminated petitioner’s employment with the Nassau County Commission on Human Rights. Petition granted to the extent that the determination is annulled, on the law, without costs or disbursements, and the matter is remitted to the Nassau County Commission on Human Rights for a de novo determination by a deputy director or any other duly qualified individual who may be designated (see County Law, § 401). The determination shall be based upon the original hearing record and shall include written findings of fact showing the grounds for the decision (see Matter of Klein v Department of Mental Hygiene of State of N. Y., 15 AD2d 562). Because of his personal involvement in the events underlying a number of the specifications of misconduct, executive director Rice should have disqualified himself from acting with respect to any of the charges (see, e.g., Sinicropi v Milone, 80 AD2d 609; Matter of O’Reilly v Pisani, 79 AD2d 973; Matter of Aiello v Tempera, 65 AD2d 791). Rice not only instituted the charges, but he made the final determination thereon. Titone, J.P., Mangano, Gibbons and Thompson, JJ., concur.